Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 1 of 52




                EXHIBIT 1
      TO GENERAL MOTORS’
       NOTICE OF REMOVAL
                     Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 2 of 52




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19721946
Notice of Service of Process                                                                            Date Processed: 04/29/2019

Primary Contact:           Rosemarie Williams
                           General Motors LLC
                           Mail Code 482-C22-SOP 300 Renaissance CTR
                           300 Renaissance Center
                           Detroit, MI 48265-0001

Entity:                                       General Motors LLC
                                              Entity ID Number 3113523
Entity Served:                                General Motors LLC
Title of Action:                              Mehlman, Gregory, L. vs. General Motors LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Alameda County Superior Court, CA
Case/Reference No:                            RG19013705
Jurisdiction Served:                          California
Date Served on CSC:                           04/26/2019
Answer or Appearance Due:                     05/14/2019
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Pomerantz LLP (Los Angeles, CA)
                                              310-432-8492
Client Requested Information:                 Year:
                                              Make:
                                              Model:
                                              VIN:
Notes:       Pomerantz LLP
             1100 Glendon Ave 15th Floor
             Los Angeles, CA 90024

             CSC Location document was served: Corporation Service Company which will do business in California as
             Csc-Lawyers Incorporating Service 2710 Gateway Oaks Drive Suite 150N Sacramento, CA 95833

             The document matches the original document as received.


Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
        Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 3 of 52


       Lurie, Jordan L
       1100 Glendon Ave.
       15th Floor
       Los Angeles, CA 2 90024
 L'

                           Superior Court of California, County of Alameda
      Mehlman                                                                   No. RG19013705
                                           Plaintiff/Petitioner(s)
                                 vS.                                  NOTICE OF CASE MANAGEMENT
                                                                        CONFERENCE AND ORDER
      General Motors LLC                                                      Unlimited Jurisdiction
                                        Defendant/Respondent(s)


 TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 Notice is given that a Case Management Conference has been scheduled as follows:

Date: 08/20/2019 Department: 512                                                       udge: Karin S Schwartz
rime: 01:30 PM      Location: Hayward Hall of Justice                                 Clerk: Shanika Monroe
                                       2nd Floor                                      Clerk telephone: (510) 690-2721
                                       24405 Amador Street, Hayward CA 94544 -mail:
                                                                              ept.512@alameda.courts.ca.gov
                             Internet: www.alameda.courts.ca.gov              ax: 510 267-1529

                                                             ORDERS
 1. Plaintiff must:
           a. Serve all named defendants and file proofs of service on those defendants with the court within 60
              days of the filing of the complaint (Cal. Rules of Court, 3.110(b)); and
           b. Give notice of this conference to all other parties and file proof of service.

 2. Defendant must respond as stated on the summons.
 3. All parties who have appeared before the date of the conference must:

           a. Meet and confer, in person or by telephone as required by Cal. Rules of Court, rule 3.724;

           b. File and serve a completed Case Management Statement on Form CM-110 at least 15 days before
                the Case Management Conference (Cal. Rules of Court, rule 3.725); and
           c. Post jury fees as required by Code of Civil Procedure section 631.

 4. If you do not follow the orders above, the court may issue an order to show cause why you should not be
    sanctioned under Cal. Rules of Court, rule 2.30. Sanctions may include monetary sanctions, striking pleadings
    or dismissal of the ac6on.
 5. You are further ordered to appear in person or through your attorney of record at the Case Management
     Conference noticed above. You must be thoroughly fanuliar with the case and fully authorized to proceed.
     You may be able to appear at Case Management Conferences by telephone. Contact CourtCall, an
     independent vendor, at least three business days before the scheduled conference. Call 1-888-882-6878, or fax
    -a service request to (888) 882-2946. The vendor charges for this service.
 6. You may file Case Management Conference Statements by E-Delivery. Submit them directly to the E-
    Delivery Fax Number (510) 267-5732. No fee is charged for this service. For further information, go to
    www. alameda. courts. ca.gov/ff
 7. The judge may place a Tentatfve Case Management Order in your case's on-line register of actions before the
    conference. This order may establish a discovery schedule, set a trial date or refer the case to Alternate
    Dispute Resolution, such as mediation or arbitration. Check the website of each assigned department for
    procedures regarding tentative case management orders at www.alameda.courts.ca.Qov/dc.

 Form Approved for Mandatory Use             NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER            Page 1 of 2
 Superior Court of California, County
 of Alameda
 ALA CIV-100 [Rev. 07-01-20151
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 4 of 52




                                                     CLERK'S CEItTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and not a party to this cause. I served this Notice of Hearing by
placing copies in envelopes addressed as shown hereon and then by sealing and placing them for collection, stamping or metering with prepaid postage,
and mailing on the date stated below, in the United States mail at Alameda County, Califomia, following standazd court practices.

                        Executed on 04/08/2019.

                                                                       I~
                                                                                                             Deputy Clerk




Form Approved for Mandatory Use                    NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER                                       Page 2 of 2
Superior Court of California, County
of Alameda
ALA CIV-100 [Rev. 07-01-2015]
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 5 of 52


f    Lurie, Jordan L                               ,            f   General Motors LLC
     1100 Glendon Ave.
     15th Floor
     Los Angeles, CA 90024



                       Superior Court of California, County of Alameda
                        Rene C. Davidson Alameda County Courthouse

    Mehhnan                                                                No. RG19013705
                                     Plaintif/Petitioner(s)
                            vs.
                                                                       NOTICE OF HEARING
    General Motors LLC
                                  Defendant/Respondent(s)



              To each party or to the attorney(s) of record for each party herein:
              Notice is hereby given that the above-entitled action has been set for:
                                   Complex Determination Hearing

              You are hereby notified to appear at the following Court location on the date and
              time noted below:

      Complex Deternunation Hearing:
      DATE: 05/14/2019 TIME: 03:00 PM DEPARTMENT: 23
      LOCATION: Administration Building, Fourth Floor
                    1221 Oak Street, Oakland


        Pursuant to California Rules of Court, Rule 3.400 et seq. and Local Rule 3.250 (Unified Rules of
        the Superior Court, County of Alameda), the above-entitled matter is set for a Complex Litigation
        Deternunation Hearing and Initial Complex Case Management Conference.

         Department 23 issues tentative rulings on DomainWeb (www.alameda.courts.ca.gov/domainweb).
         For parties lacking access to DomainWeb, the tentative ruling must be obtained from the clerk at
         (510) 267-6939. Please consult Rule 3.30(c) of the Unified Rules of the Superior Court, County of
         Alameda, concerning the tentative ruling procedures for Department 23.

         Counsel or party requesting complex litigation designation is ordered to serve a copy of this notice
         on all parties omitted from this notice or brought into the action after this notice was mailed.

         All counsel of record and any unrepresented parties are ordered to attend this Initial Complex Case
         Management Conference unless otherwise notified by the Court.

         Failure to appear, comply with local rules or provide a Case Management Conference statement
         may result in sanctions. Case Management Statements may be filed by E-Delivery, by submitting
         directly to the E-Delivery Fax Number (510) 267-5732. No fee is charged for this service. For
         further information, go to Direct Calendar Departments at
         http://apps.alameda.courts.ca.gov/domainweb.

         All motions in this matter to be heard prior to Complex Litigation Determination Hearing must be
         scheduled for hearing in Department 23.
    Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 6 of 52

       If the information contained in this notice requires change or clarification, please contact the
       courtroom clerk for Department 23 by e-mail at Dept.23@alameda.courts.ca.gov or by phone at
      (510)267-6939.

       TELEPHONIC COURT APPEARANCES at Case Management Conferences may be available by
       contacting CourtCall, an independent vendor, at least 3 business days prior to the scheduled
       conference. Parties can make arrangements by calling (888) 882-6878, or faxing a service request
       form to (888) 883-2946. This service is subject to charges by the vendor.


       Dated: 04/17/2019                     Chad Finke Executive Officer / Clerk of the Superior Court
                                                            .
                                                              ;.. . . ... ... .       ,.
                                                                                     ;.     1 -.
                                                  y                 . .. .. . . :..:     ..


                                                                                         ~
                                                                                  Deputy Clerk
                                     CLERK'S CERTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and not a party to
this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
sealing and placing them for collection, stamping or metering with prepaid postage, and mailing on the date
stated below, in the United States mail at Alameda County, California, following standard court practices.
                Executed on 04/17/2019.

                                                 By
                                                               , . .. .

                                                                                  Deputy Clerk
               Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 7 of 52




                                           S U MM O NS                                                                  FDR COrrRT U9EONLY
                                                                                                                    (SOLOPARAU80DEr.ACORrQ
                                  (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
                                                                                                                      E. N 0, 4 j(~
 (A t/ISO AL DEMANDADO):                                                                                                   .•.
                                                                                                                                  F. C,:
 General Motors LLC                                                                                              A 'Arvjl~:1)r1               I~,l-t-,;•

 YOU ARE BEING SUED BY Pl.AINTIFF:                                                                                       A R ri4
 (LO ESTA DEMANDANDO E'L DEMANDANTE):
 GregoryL..Mehlman                                                                                      ~l-~~1c~I' 1ht-ou:--zrttun.;l
                                                                                                        By~_vi~~~nin
   NOTICEI You have been sued. Tha court may docide against you without your being heard unless you respond wHhin 30 days. Read Ihe Informatlon
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers ate served on you to fite a written response at thls court end have a copy
  served on Ihe plaintiff. A letter or phone call wNl nol protect you. Yeurwdtten response must Ae In proper legal form )f you want the court to hear your
  case. There may be e court form that you ran use for your response. You can find these court fonns and more inforrnatlon at Ihe CaBfomia Courts
  Onlino Self-Holp Cenler (www.cour6nlo.ca,gov/se1fhe1p), your oounty law Itbrary, or the courthouse nearest you. If yau cannot pay the fl6ng fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and properly
  may be taken wilhout rurther warning from Ihe court.
     There are other legat requiremenls. You may want io call an attomey flpht away. If you do not know an attorney, you may want to call an attomey
  referral service. It you cannot afford an attorney, you may be e9gible for free tegal servioes fram a nonprofit legal services program. You can locate
  these nonprofit groups at the Califomla Legal Services Web slle (www.latvhe/pcalhbmia.ortg), the Califomla Courts OnGne Seif-Halp Canler
  (tvww.courUnfo.ce.gov/'sellhe/p), ar by contacting your local court or county ber asstx3ation. hiOTE: The court has a statutory lien for waived fees and
  cosls on any setUement or arbitration award of S10,000 or more in a civ;l case. The court's I(en must be paid before the court wiii dismiss the case.
  lAVlSoI t,o han demandado. Sl no responde dentru de 30 dlas !a corte puede dedc97 en su contra sln esoucharsu versl6n. Lea !e /nforrnaci6n a
 ccntinuacidn.
    riene 30 D1AS DE CALENDAR/0 despu9s de que le entreguen esto cltaddn y papa/as legeles pare pnssentar una respuesta por escrito en esta
 corte y hacer qua se entrrgue une eopia al demandenfe. Una carta o una Ilamade telel6nlea no to protogen. Su rlsspuesta porescdto tiene que estar
 en lormato legal correcto si desea que pnxasen su easo en la eorte. Es posible qua haya un romtulario que usted pueda user para su raspuesta.
 Puede em:ontrarestos tormularios de /a cone ym6s;nlormaa6n en al Centro deAyuda de les Cortes de CaUfomia (www.sucorte.ca.gov), en /a
 bibliolaca da layea de su eondado o en le corte que /e quede m8s cema. Si no puede pagarfa cuota de presentaddn, plda al secretario de ta corte
 que le d6 un formulario de exencion de pago de cuotas, SI no presenta su respueste a liempo, puede perder el caso por incumplimiento y la cate le
 podr6 quitar su sue/do, d/nero ybienes s!n m6s advertencia.
   Flay otros requisitos legales. Es necwnendable que lleme e un abogado irunediaramente. Si no conoce a un abogado, puede Uemar a un sarvlclo de
 remisibn a abogados. Si na puede pagar a un abogado, es postb/e que cumpia can los requlsUos pare obtenerservidos legates grefullos da un
 programa de servicros legates stn Anes de /ucro, Puede enconfrar estos gropos sln flnes de lucro en el sltlo web de CaUtbm/a Legal servlces,
 (www.lawheipcalifomia.org), en e1 Centra de Ayuda de las Cortes de Califomia, ltwrw.sucorte,ra goV) o ponidndose en ooritacto con /a corte o el
 colegio de abogados locales. AV1S0: Porley, la eorte Bene demcho a rerJamarlas cuolas ylos costos exenlos porlmponerun gravamen sabre
 cualquierrecuperadbn de 310,000 6 m6sda valor rec/bida medlante un ecuetdo o una concesldn de arbifraje en un caso de deredro chdl. 77ene que
 pagar el gravamen de ra c,orta antes de qoe la rorte pueda desecharel caso.                           — w-—_                  —-            _
The name and address of the court is:
(EI nombre y dr'reoci6n de la wrte        es): Alameda County S uperior Cot,irt
 1225 Fallon St.
 Dakland, CA 94612
The name, address, and telephone number of plain6ffs attomay, or plaintiff without an attomey, is:
(El nombre, la diroccidn yel nfimero de telAfono do/ abogado dol o`omandantc, o dal demandanto quo no 6one abogsdo, es):
 Jordan L. Lurie, Pomerantz LLP, 1100 Glendon Avenue, 1.5th Fir., Los Angeles, CA 90024 (310) 432-8492
DATE: April 4, 2019 ~~`n~                                            Clerk, by                                                                   Deputy
(Fecha)                                                              (Secrelario)                                                               (Adjuntc
(For proofofservice of this summons, use Proof of Servioe of Summons (form POS-010).)
(Para prueba de enlrega de esta cltati6n use el formulario Proof of Service of Summons, (POS-(170)).
                                NOTICE TO THE PERSON SERVEt7: You are served
 lSEALI
                               1.         as an individual defendant.
                                2.        as the person sued under the fictifious name of (specify):


                                     3, = on behalf of (specify):

                                           under.        CCP 416.10 (wrporation)                                CCP 416.60 (minor)
                                                    ~ CCP 416.20 (defunct corporaiion)                          CCP 416.70 (conservatee)
                                                    ~] CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                   C] other (specffy):
                                     4.           by personal delivery on (date):
                                                                                                                                                  PaOe 1 or 1
 FcrmAdawedrorMa,ast«yuae                     .                       SUMMONS                      '                        CedcolCHP`omduragy4faso.4as
   Ataciel Cqmcl otCnrifomla                                                                                                           w~rv.ccurdnraw.Qov
  SUM•100 tRev.,Niy 1. ZOOta)
       Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 8 of 52




                                                      IDIY 40GI:tW ~t L.`~}
                                                     ;BN 32053i)          0 b"~
                                                      h Floor.         i- I CE b
       TBI.EPMONE NO.;                                rAXNALAMEJA COUN~~
                                                                                                                               . —

     srNEe*Aomas, 1225 Fallon St.
     wmauw*naasss: 1225 Fal)on St.
                                                                                                     RG19013705
    crTM"zpcom~ QaklandLCA 9461                                +~E•'fM~~UY~:~IUh

  CASE NAME:
                                                             et
     CIVII, CABE COVER $HEET
       Unlimited         Q L(mttad
      (Amount                 (Amount              0 Counter (. Q Joinder
      demanded                demanded'Ea          F(led v+ith fGat appearanoe by dtsfendant J1°0E
       exceed5 $28,000)          S28,000 or te         (Cal. Rulee of Court. rule 3.4021.            m-
                                                                                        (u)1xtQ'a z)•'
   Cheok one boxboiow for the case type thet test desoribea thie ~ee:
   'Auta Tort                                   t:ontraet                                ProvlalonaltyComplat Civa IJtt4rtlon
   Q Auto (22)                                  Q BnachofcontAalwsrronty.t08) (Cet. Rulq of t;cyrt; rltla 3A004AN)
   Q Uninauntcd mototiat (40)                   Q Rult 3,740 coilepioin (08)            QYAntitrastRrnde repu(ation (03)
   athar PUPphW (Panonel In)urylPropeety
   ()amappM1'Ytonatul Raath) Tbtt
          Aabastoe (04)
                                                  8    Ofhorcanections (OD)
                                                        Inaurfnoe eoverepe.(te)
                                                Q Othar oontract (3T)
                                                                                          B
                                                                                        f~t
                                                                                        I_
                                                                                                Corlstruct(on dafact (10)
                                                                                                Moaa ton (40)
                                                                                            _t SeauAtltla litlpatlon (28)
          Ptotluct IleWiity (24)
         Medical maiprar,tfee (46)
   Q Other P(IPUlUVD (23)
                                                tiaat Property

                                                a ~nde(nanetl n ~j
                                                                          ~veroe          R     EnvlrohmentlVrox(otorl(30j
                                                                                                Inauranoa covan.pe dslms ar(alrfp frem Ina
                                                                                                abovs ((aud prov(uotlaNy ocmpN%caio
                                                Q WFonptUl avlctlon (33)                        typee{41)
    Non•PUPf71t(W (Other) tort
   Q Bustness torilunhlr businoss preclice (07) [~ other raal propatty (20)             t:nrotsanwa#:otdu           nt
   C] Chril r(phts (08)                         t1       ul Dstaln►r                    Q anforcemant o()u4proent (20)
         Defiima6on (13)                        ~Cammerdel (31)                         t;114oa(lansow Civ(ftiomplelnt
          Fraud (18)                            Q RoakionUat(92)
   Q intellectuel prqperty (19)
   Q Protaaslons) nvg(ipence (25)
                                                © Dntpe (38)
                                                     cial Rav6wr
                                                                                          ~     RICO (27)
                                                                                                Ottier ramplNnt (not Ro[a'Ned a6ow) (~2)
                                                                                           sctllitaneaut ONIt t>rtltlon
   Q OUiernon•PIlPIS(YJO ~rt(9;f)                       Apot fortetturo (08)                    Partnenhip snd idperm ooverrHtue (21)
                                                        PeUUan re: aeb8rationaward (11) M Ottterpeti8an(notaipedAfrl.above)(43)
         Wratptul terrnlnation (36)             Q IAhit.otroandate(02)

2. Thls oase LtV ia 11 (s not oomp(ez undar tt(le 3,400 of thw Canfomta Rufel$ of.Court ttthe th~e Irt:~t(plex, mark.the
   factora requiting exceptlona( ludioiat management:
   a. [D t.alea number oiseppratetyi reproeented partlea    d.      Larpa numbar of w(tneaum
   b, L-ii Extena(ve motton practioa rateing dittkisltcr novel e. U Coo►tllnatton with fetatet! ecilone.pending In ons or tpqt4 aautta
            (ssues th.at w111 de time-cartsumina to reaotve         In other countba, atatess, or oountrtss, orin a fedeftl couti
   C. © Substantia( amount of tlocumentary evidence          f      8ubstantlat poatludpment 1UdIdaf. s.uplervhton
3. Remedies sought (cher;k aN: that apply): e.0 monetaly b.0 nonmonstary; tfedaratory or nlundivo-reltef o. mpt(nwe
4. Number oCcauaes ot' acpon (specify)' 1
S. Thla case [Q, is (O ra not a deasacticresuN.
8. If thero ate any known related caaes, file end aerve e notioe'of retpted caee, (Vou may, u           CM-014
Date: APriI. 4, 2014                                                                                         .


 • P(aintiff must tile th(s cover aheet wtth the Orat paper fited In the actlon or praooeding (exoept small dalme caaes orevt(es tiled
    under the Probate Code, Fam(ty'Code, or Wet(are.and Inetilu0ona Code): (Cal. Rutea ofCourt, (ute 3.220.) Fa(lura to fUe rnay result
    in sanctiona.
 • Fi(e th(s cmr aheet in addiUon to any wver aheet requUed by (ooal•court ru(e.
 • If this case le oomptex under rule 3.400 et seq, ofthe Colifam(a Rulee ot Courf, you muet Nrvr a copy of thk oover ahaet on ail
    olhar parnea to the qotion or piocead(np.
 • Unlassthis ia a colleat(onb rm tUtxter rule 3.740 or a complsx caas, th(b-eover 4hNt.will t» uettd foratatfst(oal ptirpnaea onli,_.
                                                  CIVIL CASE QaVER ZMW
                           Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 9 of 52
                                                                          Unified Rules of the Superior Court of California, County of Alanaeda

    Short Titie:                                                                                                        Case Number:                            I
I                   Gregory L. Mehlman v. General Motors LLC, et al
                                                          CIVIL CASE COVER SHEET ADDENDUM
                                    THIS FORM IS REQUIRED IN ALL NEW UNLIMITED CIVIL CASE FILINGS IN THE
                                                 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ALAMEDA
                                                                                    [   ] Hayward Hall of Justice (447)
    [X] Oakland, Rene C. Davidson Alameda County Courthouse (446)                   [] Pleasanton, Gale-Schenone Hall of Justice (448)
    Civit Cas© Cover                , ,                 .                                     .. .. .. .... ..: : . .
    Sheet Category ... Civil Case. Cover.Sheet Case. Type'         Alat?leda County Case Typo oheck Only one
    Auto Tort              Auto tort (22)                           []      34    Auto tort (G)
                                                                   Is this an uninsured motorist case?                   yes    no
    Other PI /PD /         Asbestos (04)                            []      75   Asbestos (D)
    WD Tort                Product liability (24)                   []      89   Product liability Crlot asbestos or toxic tort/environmental) (G)
                           Medical malpractice (45)                 []      97   Medical maipractice (G)
                           Other PI/PD/WD tort 23                           33   Other PI/PD/WD tort G
    Non - PI /PD /         Bus tort / unfair bus. practice (07)     [X]     79   Bus tort / unfair bus. practice (G)
    WD Tort                Civil rights (08)                        []      80   Civil rights (G)
                           Defamation (13)                          [ ]     84   Defamation (G)
                           Fraud (16)                               [ ]     24   Fraud (G)
                           Intellectual property (19)               []      87   Intellectual property (G)
                           Professional negiigence (25)             []      59   Professional negiigence - non-medicai (G)
                           Other non-PI/PD/WD tort 35                       03   Other non-PI/PDM/D tort G
    Employment             Wrongful termination (36)                []      38   Wrongful termination (G)
                           Other empioyment (15)                    []      85   Other employment (G)
                                                                    []      53   Labor comm award confirmation
                                                                            54   Notice of appeal - L.C.A.
    Contract               Breach contract / Wrnty (06)             []      04   Breach contract / Wrnty (G)
                           Collections (09)                         [ ]     81   Collections (G)
                           Insurance coverage (18)                  []      86   Ins. coverage - non-compiex (G)
                           Other contract 37                                98   Other contract G
    Real Property          Eminent domain / inv Com (14)            []      18   Eminent domain / Inv Com (G)
                           Wrongful eviction (33)                   []      17   Wrongful eviction (G)
                           Other real property (26)                         36   Other real property (G)
    Unlawful Detainer      Commercial (31)                          []      94   Unlawful Detainer - commercial                  Is the deft. in   possession
                           Residential (32)                         []      47   Unlawful Detainer - residential                 of the property?
                           Dru s 38                                        21    Unlawful detainer - drugs                       [] Yes     [] No
    Judicial Review        Asset forfeiture (05)                    []      41   Asset forteiture
                           Petition re: arbitration award (11)      []      62   Pet. re: arbitration award
                           Writ of Mandate (02)                     []      49   Writ of mandate
                                                                   Is this a CEQA action   (Publ.Res.Code section 21000 et seq) [] Yes [] No
                           Other'udiciai review 39                          64   Other'udicial review
    Provisionally          Antitrust / Trade reguiation (03)        []      77   Antitrust / Trade regulation
    Compiex                Construction defect (10)                 []      82   Construction defect
                           Claims invoiving mass tort (40)          []      78   Claims involving mass tort
                           Securities litigation (28)               []      91   Securities litigation
                           Toxic tort / Environmental (30)          []      93   Toxic tort / Environmental
                           Ins covrg from cm Ix case type 41                95   Ins covrg from compiex case type
    Enforcement of         Enforcement ofjudgment (20)              []     19    Enforcement ofjudgment
    Judgment                                                                08   Confession of'ud ment
    Misc Complaint         RICO (27)                                []      90   RICO (G)
                           Partnership / Corp. governance (21)      []     88    Partnership / Corp. governance (G)
                           Other com laint 42                              68    AII other com laints G
    Misc. Civil Petition   Other petition (43)                      []     06    Change of name
                                                                           69    Other petition
           202-19 (5/1/00)                                                                                                                            A-13
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 10 of 52




 1      POMERANTZ LLP                                                           10 oil~xL=~x
 2     Jordan L. Lurie, State Bar No. 130013                                    F?L
       Jllurie@pomlaw.com                                            ALAME1_)F1 C01.1r~~';~
                                                                                          -~;:
 3    ~ Jennifer Pafiti, State Bar No. 282790
                                                                            ~•iPP
       Jpafi.ti(c~pomlaw.com
 4     Ari Y. Basser, State Bar No. 272618                                             r:ti~U~ ~:JUFi
                                                                       , Q '- ► tir~
                                                              C,l..i..~1'.
       abasserLpornlaw.com                                                 ~
 5     Roxanna Talaie, State Bar No. 320553                          .                      ~•.,~...,;;h.
 6
       rta laic(c~pocnlaw.com
       1100 Glendon Avenue, 15`h F'loor
 7i    Los A.ngeles, CA 90024
       Telephone: (310) 432-8492
 s
       LAW OFFIC.ES OF ZEV B. ZYSMAN
 9     A Professionai Corporation
       Zcv B. Zysinan, State Bar No. 176805
]0     zcv@zysmanlawca.com
       15760 Ventura Boulevard, 16th Floor
11,    Encino, CA 91436
       Telephone: (818) 783-8836
12
13     Attorneys for Plutntiff
14
15                       SUPERIOR COURT FOR THE STATE OF CALIFORNIA

16                                     FOR THE COUNTY OF ALAMEDA

17
       Gregory L. Melilnian, on behalf of himsclf
18     and the general public,                             RG190~0~
                                                      Case No.
19                        Plaintiff,                  COMPLAINT FOR PUBLIC
                                                      INJUNCTIVE RELIEF
20                           vs.
                                                      CO.MPLAINT FOR V10LATIONS OF
21     Gencral Motors LLC, and DOES l through         CALIFORNIABUSI.NESS AND
       10, inclusive,                                 PROFESSIONS CODE
22                                                    SECTION 17200 et seq.
                        Defendants.
23
24
25

26
27
28


                                                COMPLAINT
     Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 11 of 52




 1           Plaintiff Gregory L. Mehlman ("Plaintiff') brings this action against Defendant General

 2   Motors LLC ("Defendant" or "GM") for public injunctive relief, pursuant to California's Unfair

 3   Competition Law (Cal. Bus. & Prof. Code section 17200 et seq.), upon information and belief,

 4   except as to his own actions, the investigation of his counsel, and the facts that are a matter of

 5   public record, as follows:

 6                                            INTRODUCTION

 7           1.      Forget the engine or the shiny rims. Connected vehicles have become the next

 8   big thing for the automotive industry.

 9           2.      According to a study by McKinsey & Company, by 2020 automakers will be

10   able to make more money selling vehicle data than by selling the cars themselves, and by 2030,

11   the market for in-vehicle connectivity worldwide is expected to reach $750 billion.

12           3.      In their desire to monetize vehicle data, car makers, including Defendant General

13   Motors LLC ("GM"), have turned on a powerful spigot of precious personal information

14   without compensating consumers. Consumers deserve, and are legally entitled, to participate in

15   the commercialization of their own car data.

16           4.      Further, car makers, including Defendant, have accessed car owners' vehicle

17   information without permission in violation of California's Computer Data Access and Fraud

18   Act, Cal. Pen. Code section 502 ("CDAFA").

19           5.      By this action, Plaintiff seeks, inter alia, to compel Defendant to establish a

20   framework for compensating drivers for Defendant's use of their car data and/or to compensate

21   current and future GM car owners for the use of their car data (for example, by offering buyers

22   financial incentives for the collection and use of vehicle data, lower monthly lease payments or

23   discounted pricing or rebates, direct free features or services, or by otherwise subsidizing the

24   cost of the car).

25           6.      Plaintiff, also seeks, inter alia, to enjoin Defendant's unauthorized access and

26   use of drivers' vehicle data.

27           7.      Car data is worth money. Car manufacturers are not entitled to use it for free and

28   without full and adequate disclosures at the point of sale.
                                                     Page 1
                                                  COMPLAINT
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 12 of 52




 1                                         JURISDICTION AND VENUE

 2            8.      This Court has original jurisdiction over all causes of action asserted herein

 3    because Plaintiff's claim arise out of Defendant's conduct within the State of California and

 4 I Defendant conducts business within the State of California.

 5            9.      Venue is proper in this Court because California Code of Civil Procedure §§395

 6    and 395.5, and case law interpreting those sections, provide that if a foreign business entity fails

 7    to designate with the office of the California Secretary of State a principal place of business in

 8    California, it is subject to being sued in any county in the State that plaintiff desires. On

 9    information and belief, Defendant General Motors LLC is a foreign business entity, and has

10    failed to designate a principal place of business in California with the office of the Secretary of

11    State as of the date this Complaint was filed.

12                                                 PARTIES

13            10.     Plaintiff Gregory L. Mehlman ("Plaintiffl') is, and at all times relevant hereto has

14    been, a resident and citizen of the state of California.

15            11.     Plaintiff leased a 2018 Chevrolet Bolt EV from Community Chevrolet Company

16    in Burbank, California, on August 12, 2018.

17            12.    Defendant General Motors LLC is a Delaware limited liability company with its

18    principal place of business located at 300 Renaissance Center, Detroit, Michigan. General

19    Motors LLC is registered to do business in the State of California. The sole member and owner

20    of General Motors LLC is General Motors Holding LLC. General Motors Holding LLC is a

21    Delaware limited liability company with its principal place of business in the State of Michigan.

22    General Motors Holdings LLC's only member is General Motors Company, a Delaware

23    corporation with its principal place of business in the State of Michigan. General Motors

24    Company has 100% ownership interest in General Motors Holding LLC. General Motors LLC,

25    through its various entities, designs, manufactures, markets, distributes, services, repairs, sells,

26    and leases passenger vehicles, nationwide and in California. General Motors LLC's core

27    automobile brands include Chevrolet, Buick, GMC and Cadillac.

28
                                                       Page 2
                                                    COMPLAINT
       Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 13 of 52




 1           13.     The true names and capacities of Defendants sued in this Complaint as Does 1

 2    through 10, inclusive, are currently unknown to Plaintiff, and therefore Plaintiff sues such

 3    Defendants by such fictitious names. Plaintiff will amend this Complaint to reflect the true

 4    names and capacities of the Defendants designated herein as Does 1 through 10, when they have

 5    been ascertained, along with the appropriate charging allegations, as may be necessary.

 6            14.    Plaintiff is informed and believes, and on that basis alleges, that each of the

 7 I fictitiously named Defendants was in some manner legally responsible for the actionable and

 8    unlawful actions, policies and practices as alleged herein. Plaintiff will amend this Complaint to

 9    set forth the true names and capacities of said Defendants, along with the appropriate charging

10    allegations, when the same have been ascertained. Each reference in this Complaint to "GM" or

11    "Defendant" is also a reference to all Defendants sued as Does 1 through 10.

12                          PUBLIC INJUNCTIVE RELIEF ALLEGATIONS

13            15.    The UCL provides for public injunctive relief. McGill v. City Bank, N.A., 2 Cal.

14    5th 945, 961 (2017) ("public injunctive relief remains a remedy available to private plaintiffs

15    under the UCL" even when there is an arbitration provision and without complying with the

16    procedural requirements of a class action). Under McGill, any consumer who loses money or

17    property as a result of an unfair business practice may seek public injunctive relief to prohibit

18    unlawful acts that threaten future injury to the public without the need to certify a class.

19            16.    As further alleged in detail below, Plaintiff, who has lost money or property as a

20 I result of Defendant's unfair business practice, seeks to prohibit ongoing unlawful acts that

21    threaten future injury to the car buying public at large.

22            17.    Plaintiff reserves the right to expand, limit, modify, or amend these allegations at

23    any time, based upon, inter alia, changing circumstances and/or new facts obtained during

24    discovery.

25                     CAR COMPANIES ARE MONETIZING VEHICLE DATA

26            18.    Nothing is driving the acquisition of car data faster than, well, driving. The

27    average modern-day car can contain 100 million lines of code (more than a space shuttle).

28    Connected vehicles can monitor, collect and transmit information about their external and
                                                      Page 3
                                                   COMPLAINT
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 14 of 52




 1    internal environment. The types of data generated by modern vehicles include sensitive

2     categories like location, biometric and behavioral information.

3            19.     And while acquisition of car data used to require physical access to a vehicle,

4 I today's cars have built in connectivity that can transmit information outside of the vehicle

 5    seamlessly.

 61          20.     Modern cars can track your location due to GPS, and your preference in music,

 7' due to your satellite radio. Your car also can track how fast you have been traveling and

 8    whether it is raining where you are, plus a trove of diagnostic vehicle date.

 9           21.     Car makers have transformed the automobile from a machine that helps us travel

10    to a sophisticated smartphone on wheels. Just as computers became increasingly connected to

11    the Internet in the 1990s, cars are now becoming connected to networks and devices. As one

12    industry observer has noted, "the car is the browser for the physical world." In 2017, more new

13    cars were added to cellular networks than new cellphones. The technology research firm,

14    Gartner, estimates that by 2021, 98% of all new cars sold in the United States and Europe will

15    have connectivity.

16           22.     Car makers are embedding intelligence and sensing capabilities into vehicles

17    using technologies such as low-cost sensors, low power high capacity processors, cloud

18    computing and wired and wireless connectivity. While connecting cars to computers is not new,

19    what has changed is the volume and precision of the data and the information that is being

20    extracted and connected to the Internet. "Before, devices that generate data would stay on the

21    car but there are new ways for that information to be communicated off the vehicle," according

22    to Lauren Smith, policy counsel at the Future of Privacy Forum.

23           23.     In addition to onboard diagnostic services, these applications also facilitate

24    transactions with third parties using the vehicle, such as in-car payment services, vehicle

25    recovery systems, roadside assistance and insurance by using data collected by connected cars

26    to offer cheaper insurance to drivers. Vehicles also collect sensitive data about the occupants of

27    the vehicles themselves, such as fingerprint or iris patterns for authentication purposes or

28    information about the occupants' real time location.
                                                     Page 4
                                                   COMPLAINT
     Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 15 of 52




 1            24.       The following charts from a US Government Accountability Office's ("GAO")

 2   Report released in July 2017 entitled "Vehicle Data Privacy: Industry and Federal Efforts Under

 3   Way" depicts the types of information being collected by car companies from connected cars.

 4


 5

                                                                       i f:   .e xe^rir.jth'xY
 6
                                                                                                                                                                               :i
                                                                                                                                              _
 7                                                          f                              ~


 8      ., ~. .
                                                                                                            ~t;~~

 9


10

11

12                                                                                                                  ~

13                                                                                                  4-
             ~ ~ ~►~~
                          ~, ~                   .~               ;~                     •                               . . _._.          ..
                               _.                                                                                                         ._.-.. ...                         :
                            .~~~Aetsantl_ . ......: .               -. ~                ~~,' (~Dritiar:'          _                  ~Sitimetti^~~:           VahFcYaT.c.iltt~
14                         :

                                iLrtn~~r~~t~.~~-.qtah:d. ey''... „f .. ... ,..; ;~,.. ~         '.~i1•e:iunF.lit~                   .'~tk::rori4Atir'± ..
                                                                                                                                                     ~,..     .°,if'~y~•;~irdi:'n:~...-,
                                 ~fni•FcOurlpinC:r_,ir.hki~• j:~Lo%iirlfoh.,. :.               ..niirh=n:.':+}                      ~:tca;yz6ro~f~tfiefzd~~   :tfafnn3:efJertii;-...
                                    'cNlil":tlntfY`.'~1cAF~0y.vFx~~~ :',.~.:+:!}~ atio~.A.A:.'..•     :~~a;driYer::'~~               ~~bf:[tYim~.":eCi.::     cnh~llia.."Kr~~Gwi:iit~LL`,•;
15                                  ;s~~p!t~ix'a.N^n"fhreu9`ta• ~                                                                   ;,~~ivee v •n ar Mie~rJ
                                    ;:atqa^:7~4rv1mpkanc.                     '4tG{j,S;8
                                                                                      f+A0.2(IZI.
                                                                                         .            ~~JC.'tl'Wh,t~j(R;
                                                                                                             '
                                    .... .            ......                     . ~... .,.
                         . . ,, . .. •. . .. . .,. , . , ... .. . . . ' ..        .                                                                                                        ..
                         ?!i~~rs=S,?t:►rd j4rrr: T:.imr.vlm~r.•t xr.'.:~~.:aai?.+'~ ~
16                             ....<.::.          _             ..:.                 . :
                                              .... . . N0:_.w3ir;.rCur~,SummaczG.~anrciea~YenFCfL,CSTL7:[5L30+rCii'stiac5.i~:et_rien~'FiC:-nteain~P.,:~:
                                                            tara:a oA: H: tACF 'a Ei L: ,v:~sy ~.'i7r~; Ccrr?eclta~Car`~E1^aa A: Trt;4tr',Dni~ar^s-:ear:: '~i;~ir~°.(~.c?Z. ,
                                                            FttrarYsnCOR:,acrd.
                                                             .. .. .   . ,,,.....,,~ . .. ..... . ...<- .•~D1f.C57avc4Yrrgr,~EnitEsh~4~:::-~~:~6t4Lrt!~a~-s~61s;'
17                                                          f:e~3am;cS.S:"a-q:5.4w~ ~7 Prd.Na:.p'
                                                                                            . ..v . A:~?c1aGClA.:'~73~;:
                                                                                                            .        ..  _~            ... ...



18

19            25.       User generated data has value to car companies, and businesses are willing to pay

20   for this data so they can figure out how to best target potential customers based on their habits

21   and preferences.

22            26.       A 2018 report by McKinsey & Company entitled "From Buzz to Bucks-

23   Automotive Players on the Highway to Car Monetization" is devoted entirely to monetizing the

24   data generated by cars. The Report points out that sensors in vehicles "allow the capture of

25   information on nearly every way a driver uses a car, how that car function or malfunctions, and

26   everywhere it goes. Organizations that can leverage this connected technology to develop new,

27   in-vehicle experiences for drivers and passengers could create a significant competitive

28   advantage." The Report notes that "all companies might target value creation through car data
                                                                                             Paee 5
                                                                                      COMPLAINT
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 16 of 52




 1    monetization" and should "devote adequate management capacity and resources to go from

 2    buzz to bucks on the highway to data monetization."

 3           27.     Automakers know that the opportunity for in-vehicle connectivity is huge, and

 4    they want in. In late 2016, Intel CEO Brian Krzanich stood on stage at the LA Auto Show and

 5    proclaimed: "connected car data is the new oil."

 6           28.     As another industry professional noted, "the thing that car manufacturers realize

 7    now is that they're not only hardware companies anymore — they're software companies."

 8           29.     Very soon, if not already, a car's data will become more valuable than the car

 9    itself. Indeed, John Ellis, former head of technology at Ford, has written about a"zero dollar

10    car" whereby the information provided by the car is so valuable that it could pay for the car or

11    result in steep discounts to consumers who sign over their vehicle data. Ellis has noted that a

12    car is an incredible tool for data collection. As Ford's Global Technologist, Ellis assisted Ford

13    in recognizing opportunities to monetize this data.

14           30.     Bundling and selling data from connected cars will be a massive new revenue

15    stream for the OEMs on the order of billions of dollars a year. Unlike selling cars, selling data

16    is a high-margin business between 80-90 percent profit. One industry insider has commented,

17    "A big part of the investment is already done. The data bases are built, SIMS and modems are

18    in the cars; they've crossed the Rubicon." Car companies are prepared to sell driver data to the

19    highest bidder, but most drivers don't know that.

20           31.     According to Ryan Calo, an associate professor at the University of Washington,

21    by collecting massive amounts of data, car companies could be setting themselves up for the 21st

22    century's "ultimate Faustian bargain." The more data a company collects, the more incentive

23    the company has to monetize that data, according to Calo. Calo added, "Any company that has

24    tons of data about consumers and can control the interaction with them is going to have the

25    capability and incentive to try and use that information to the company's advantage and possibly

26 ' to the detriment of consumers. It's almost unavoidable."

27

28
                                                     Page 6
                                                  COMPLAINT
       Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 17 of 52




 1            32.     Similarly, Joseph Jerome, policy counsel for the Center for Democracy &

 2    Technology has noted, "Cars are generating so much data, and all of it is incredibly valuable.

 3    Carmakers are champing at the bit to find ways to monetize it."

 4            33.    At a"Monetizing Car Data" conference in Munich in January 2019, Tom

 5    Raftery, global vice president at SAP stated, "when you collect data, there are other potential

 6    uses for that data.... Ford is hoping that data will be a completely new source of revenue." As

 7    reported, there was widespread agreement that connected cars and the data they generate will

 8    open the door to new services and revenue streams.

 9            34.    Major automakers provide companies, like Otonomo, access to their raw driver

10 I data. Otonomo takes that data, analyzes it and then sells that information to third parties,

11    helping automakers commercialize their data. "The automaker gets a revenue share on every

12    piece of data that is consumed," according to Lisa Joy Rosner, Otonomo's Chief Marketing

13    Officer.

14            35.    "Car makers recognize that they're fighting a war over customer data. Your

15    driving behavior, location, has monetary value, not unlike your search activity," said Roger

16    Lanctot, who works with automakers on data monetization as a consultant at Strategy Analytics.

17            36.     Similarly, Qualcomm has developed an entire business segment devoted to

18    collecting and analyzing automotive data. According to Qualcomm:

19            "[T]he automotive industry is going through an unprecedented transformation.
              Shared mobility services are changing the definition of car-ownership ... At the
20
              same time, the car itself is becoming a sensor hub, generating tons of data (e.g.
21            connected car is expected to generate 1.1 PB of data per day by 2020). To help
              the automotive industry in an innovative and cost-effective manner, Qualcomm
22            Technologies has created the Qualcomm drive data platform, which uses
              cutting edge technology to intelligently collect and analyze data from different
23            vehicle's sensors to facilitate smarter vehicles that can determine their location,
              monitor and learn driving patterns, perceive their surroundings and share this
24
              perception with the rest of the world reliably and accurately."
25            37.     Other technology companies are also capitalizing on the use of vehicle data. For
26    example, on February 25, 2019 Hewlett Packard Enterprise announced that it was developing a
27    new platform to "help car manufacturers monetize their data" and "extract the full value from
28
                                                      Page 7
                                                    COMPLAINT
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 18 of 52




1     their data" through the use of blockchain technology. The data monetization platform will

2     enable car manufacturers and other partners to trade data with each other to monetize vehicle

3     data. HPE was quick to point out that the platform will integrate a"consent management

4     system and provide an easy to use opt-in and opt-out system for drivers."

 5           38.      Moreover, vehicle data monetization is not limited to literally selling data. Car

6     manufacturers are profiting from car data by building partnerships with third party service

 7    suppliers and exchanging data with them. For example, if a pizzeria that a driver frequents is

 8    provided with data about the driver's location just as she's driving by, the driver will get an offer

 9    to get a discount on a pizza if she picks it up right then and there, hot and ready to go. This is

10    possible because of the vehicle data the car manufacturer provided, and companies such as

11    pizzerias are willing to pay car manufacturers for that data.

12           39.      Similarly, it has been reported that GM plans to introduce a feature that can

13    detect when a vehicle's fuel tank is low and then offer a coupon on the car's display for a

14    discount at a nearby gas station. Gas stations will pay GM a fee for directing customers in their

15    direction.

16'           40.     Indeed, in July 2018, GM created a new position, Chief Data and Analytics

17    Officer, and filled the post with the former chief data officer at Wells Fargo. A GM spokesman

18    noted that GM's new Chief Data and Analytics Officer "basically is looking at data as a

19    business opportunity."

20            DEFENDANT'S USE OF VEHICLE DATA WITHOUT COMPENSATION

21            41.     Based on Defendant's own online Privacy Statement disclosures, Defendant

22 1 admits to already using drivers' data for its own advantage, and Defendant does not compensate

23    drivers for that use.

24            42.     Based on Defendant's own privacy disclosures, Defendant is collecting, and

25    continuing to develop the ability to collect, drivers' information regarding, inter alia, products

26    or services purchased, obtained or considered, or other purchasing histories or tendencies;

27    biometric information; internet or other electronic connectivity information, including browsing

28
                                                       Page 8
                                                    COMPLAINT
     Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 19 of 52




 1   history and search history; geolocation data; audio, electronic, visual, thermal, olfactory and

2 I similar information; and vehicle health.

 3           43.    GM vehicles collect, generate, record or store information in electronic form.

4    GM retrieves that information from the vehicles or from smart devices linked to the vehicles,

 5   typically wirelessly.

6           44.     GM's Privacy Statement available on GM's website covers "all GM controlled

 7   subsidiaries and affiliates" and applies to all GM vehicles. Similarly, GM's online On-Star

 8   Privacy Statement states that GM "provides this Privacy Statement to let you know how we

 9   collect, use and share your information when you use GM vehicles, products, services, websites,

10   infotainment systems, social media sites and mobile applications for connected vehicles."

11          45.     GM's Privacy Statement admits that GM collects, maintains, uses, records, and

12   stores information "about you and your vehicle, such as name, address, email address, phone

13   number, vehicle identification number (VIN) and vehicle performance data through your use of

14   our products or services, and through GM affiliates, dealers, GM licensees for consumer

15   merchandise, GM partners and others who provide information to us." The types of information

16   collected by GM includes: "information about your vehicle (such as license plate number,

17   vehicle identification number (VIN), make, model, model year, selling dealer, servicing dealer,

18   date of purchase or lease, the lease/financing term, service history, mileage, oil/battery status,

19   fuel or charging history, electrical system function, gear status, and diagnostic trouble codes)";

20   "information about your connected devices (such as mobile phone, computer, or tablet) and how

21   you interact with our products, services, apps and websites (such as IP address, browser type,

22   unique device identifier, cookie data, and associated identifying and usage information)";

23   "marketing profile information (such as when you plan to purchase or lease; the vehicle in

24   which you're interested);" photographs and videos; and "demographic information (such as

25   gender, date of birth, marital status and household composition." On information and belief,

26   GM also is collecting geolocation and driver behavior information.

27          46.     GM admits to using collected information to "develop new products and

28   services, including connected, autonomous and car-sharing products and services;" for
                                                     Page 9
                                                  COMPLAINT
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 20 of 52




1     "research, evaluation of use;" and for "marketing and analytics purposes." These terms are not

2     clearly defined and effectively leave it open to self-interpretation by Defendant, raising further

3     questions about the extent to which Defendant will continue to collect sensitive information.

4     This lack of transparency leaves consumers with little knowledge about how Defendant is

5     actually using their data. Defendant is obscuring the information because it knows that

6     purchasers would not allow such use at all or without adequate compensation if they knew the

 7 I extent of Defendant's uses of their vehicle data.

8            47.     GM also admits to using and sharing the collected information with, among

 9    others, "our services providers who work on our behalf;" "with our business partners for GM

10    marketing activities, business partner marketing activities or both;" and "with third parties for

11    research and development purposes (such as university research institutes for improving

12    highway safety)."

13           48.     Similarly, GM's On-Star Privacy Statement confirms that "when our connected

14    vehicle products and services are active, we may collect information about your vehicle,

15    including diagnostics, use, and vehicle location."*M's online On-Star Privacy Statement also

16    admits that GM collects "information about the use of your vehicle, including operational and

17    safety related information: such as GPS location, speed, air bag deployments, crash avoidance

18    alerts, impact data, safety system status, braking and swerving/cornering events, event data

19    recorder (EDR) data, seat belt settings, vehicle direction (heading), camera image and sensor

20    data, voice command information, stability control or anti-lock events, security/theft alerts,

21    infotainment system usage, and WiFi data usage" and "information about your device and how

22    you interact with our products and services, including apps and websites: such as IP address,

23    browser type, unique device identifier, cookie data, associated identifying and usage

24    information from your mobile phone, laptop, or other device."

25           49.     GM's On-Star Privacy Statement reiterates that GM uses the information to,

26    among other things, "develop new products and services, including autonomous vehicle and car-

27    sharing products and services;" for "research, evaluation of use;" and "to perform marketing,

28    including interest-based marketing and advertising (with necessary consents)."
                                                    Page 10
                                                   COMPLAINT
        Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 21 of 52




1              50.     GM's On-Star Privacy Statement also admits that GM shares drivers' vehicle

2      information with "business partners and independent third parties" and "service providers."

 3             51.     A driver's data is a valuable commodity and worth money. Car companies, like

4      Defendant, are not entitled to use that information for free or to give it away. However,

 5    I nowhere does Defendant offer to compensate vehicle owners for Defendant's use of drivers'

 6 I own vehicle data. Defendant is using drivers' vehicle data and illegally profiting and benefiting

 7 I from it without compensating drivers.

 81            52.     Plaintiff has lost, and continues to lose, the value of his vehicle data as a result of

 9 I Defendant's conduct. Plaintiff's vehicle data is a valuable commodity, and a market exists for

10     Plaintiff's data. Defendant is using and benefiting from Plaintiff's data, and Plaintiff has lost

11     the value of his data as a result.

12             53.     Further, GM's privacy disclosures, which purport to advise prospective owners

13     about GM's vehicle data use and collection, are inadequate and unfair because vehicle owners

14     cannot opt out of vehicle data collection without disabling features on the vehicle or losing

15     connected vehicle functionality. GM's On-Star Privacy Statement states that#some collection

16     and sharing practices are tied to the products and services we offer. To stop the collection or

17     sharing of some information, you may have to decline those products and services or be willing

18     to accept limited functionality."

19             54.     A driver should not have to choose between consenting to data collection and

20     losing connected vehicle functionality. Prospective purchasers or lessees should be able to opt

21     in (or at least opt out) of a vehicle manufacturer's data collection and use, except possibly as to

22     information reasonably necessary to operate the vehicle and maintain vehicle safety.

23             55.     GM's On-Star Privacy Statement also contains a section entitled "Your Choices."

24     However, the only "choices" available pertain to choices about telephone, email, text message

25     and other communications, not data use or collection.

26             56.     Moreover, drivers are entitled to control, and have access to, the use of their own

27     vehicle data. However, Defendant's purported disclosures do not provide for drivers to access

28     their own car data at any time in a usable format, delete their data at any time, revise the
                                                       Page 11
                                                     COMPLAINT
     Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 22 of 52




     parameters of their data sharing at any time, and turn off their data at any time (like putting a

2    phone in airplane mode). GM's On-Star Privacy Statement contains a section entitled "Access

3    and Updates to Your Information." However, the information appears to refer only to an

 4   owner's personal information, not vehicle data: "You can access your online account to view or

 5   update your information in that account. You may also contact us, as provided below, to learn

 6   about how to access, review, correct, update, or delete the information about you in our

 7   records."#

 8          57.     Further, Defendant does not provide prospective owners with a written vehicle

 9   data and disclosure policy at the time of sale or lease and does not obtain adequate consent or

10   authorization to use or take information or data from owners' car computer systems prior to

11   purchase. At a minimum, there should be an easy to read facts sheet that provides for, inter

12   alia, opt-in consent to data collection and use, and affirms that the data belongs to the vehicle

13   owner and that Defendant will be collecting data from the purchasers' vehicle; the specific data

14   and data types and categories that will be collected; the purposes for the data is being collected

15   and data why such data is needed; how the data will actually be used; where the data will be

16   stored and for how long; that any data collected will not be monetized or utilized without the

17   vehicle owners' express consent, including that Defendant will not sell purchasers' consumer

18   data to third parties; that vehicle owners can access their data at any time in a usable format,

19   delete their data at any time, revise the parameters of their data sharing at any time, and turn off

20   their data at any time and a description of inechanisms by which drivers can control their own

21   data directly (e.g., via privacy control screens, better use of icons to connote data collection,

22   options to clear on board data) and authorize third parties to access it on their behalf to enable

23   innovative services; that the car's data and privacy systems are being evaluated and audited by

24   independent third parties and updated at least annually; and that vehicle owners will be notified

25   in the event of a data breach.

26          58.     Absent any express agreement by vehicle purchasers, Defendant should limit

27   data collection to information reasonably necessary to operate the vehicle and maintain vehicle

28   safety (including enabling real time emergency calls, immediate information that facilitates

                                                    Page 12
                                                  COMPLAINT
     Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 23 of 52




     rescue services and road hazard warnings). To the extent that Defendant is, or plans to,

 2   monetize drivers' data through sale to third parties or otherwise, Defendant must expressly

 3   disclose the practice and offer prospective vehicle owners the right to opt out of allowing

 4   Defendant to profit from their personal car data information and provide compensation to

 5   drivers who are willing to share that information, for example, through lower monthly lease

6    payments, lower purchase prices, free features or services.

 7          59.     Pre-purchase disclosures are particularly important in the vehicle context given

 8   that vehicle software choices can be constrained after the point of purchase, as confirmed by

9    Defendant's own privacy policy. Prospective owners or lessees also should not have to seek

10   such information by combing through lengthy privacy policy sections on the Defendants'

11   website. "Consumers shouldn't have to read every detail of a complicated contract when

12   they're being pressured to complete a sale or to dig through their 500 page owner's manual or

13   search the web for privacy information they don't even know may be there," says David

14   Friedman, director of cars and product policy and analysis at Consumers Union.

15          60.     Further, not only is Defendant deriving benefit and data from the vehicle and the

16   vehicle's registered owner, Defendant also is accessing and using data and information from the

17   vehicle's other occupants and purporting to make the owner responsible for consenting to such

18   use. Moreover, while Defendant is collecting and using the data without granting the vehicle

19   owner access to his or her own data, Defendant purports to make the vehicle owner responsible

20   for deleting all the information from the vehicle when the vehicle is sold or transferred.

21          61.     Under the section entitled "Your Obligations," GM's On-Star Privacy Statement

22   states "the nature of our products and services means that there may be circumstances where

23   you might let someone else use a product or service that we provide to you (for example, you let

24   someone else drive your OnStar equipped vehicle). It is important that if you do let someone

25   else use one of our products or services that you inform them of this Privacy Statement and of

26   the privacy choices that you have made. Further, GM's On-Star Privacy Statement states that
27   "if you sell or otherwise transfer your vehicle, it is your responsibility to delete all information

28   (such as contacts, address look-ups, saved map addresses) from the vehicle's system and contact
                                                    Page 13
                                                   COMPLAINT
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 24 of 52




1 I us to transfer or cancel your account. If you do not delete this information, it may remain on the

2 I vehicle's system and may be accessible to future users of the vehicle."

 3           62.      Defendant's conduct as alleged herein also violates the CDAFA in that

 4    Defendant has, inter alia, knowingly and willfully accessed and without permission, or in

 5    excess of authorization, used drivers' vehicle data, computer system or computer network and

 6    data to devise or execute a scheme or artifice to defraud, deceive or extort or wrongfully control

 7 I or obtain money, property or data resulting in loss or damage to drivers. Moreover, even if

 8    Defendant's access was authorized, Defendant's use of the data (particularly data not related to

 9    the maintenance or safety of the vehicle) is not.

10                      G1VI IS VIOLATING ITS OWN PRIVACY PRINCIPLES

11           63.      In response to privacy concerns raised by Congress and in an attempt to avoid

12    more onerous, official regulation, in 2014, the auto industry, through the Alliance of

13   Automobile Manufacturers, Inc. and the Association of Global Automakers, Inc., developed a

14    set of voluntary privacy principles — the "Consumer Privacy Protection Principles: Privacy

15    Principles for Vehicle Technologies and Services." The Principles establish a framework for

16    participating automakers to implement when offering innovative vehicle technologies and

17    services. The members adopting the framework commit to seven Principles: Transparency;

18    Choice; Respect for Context; Data Minimization; De-identification and Retention; Data

19    Security, Integrity and Access; and Accountability. These guidelines went into effect in 2016.

20    Defendant GM is a signatory or participating member to the Principles.

21           64.      The Principles leave the guidelines for data use, security, accountability and

22    disclosure to the discretion of the manufacturers.

23           65.      By their own terms, the Principles were "not intended to replace inconsistent or

24    conflicting applicable laws and regulations where they exist" and expressly provide that the

25    Principles "should be interpreted as subject to and superseded by applicable laws and

26    regulations."
27

28
                                                     Page 14
                                                   COMPLAINT
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 25 of 52




 1           66.     In failing to provide a compensation program, in failing to provide the necessary

 2    disclosures regarding data collection, and in accessing vehicle data without adequate consent or

 3 I permission, GM has violated its own Principles.

 4           67.     For example, the Principles require an owner's "affirmative consent" or "a clear

 5    action performed in response to a clear, meaningful and prominent notice disclosing the

 6    collection, use, and sharing of Covered Information." The notice must be made in a manner that

 7    enables owners to make "informed decisions." The content of the notice must provide for

 8    "deletion" of Covered Information, how owners may access the information and the types of

 9    entities with which the information may be shared. Based on the foregoing allegations and

10    GM's failure to provide clear, adequate and comprehensive notice, GM has violated its own

11    Transparency Principle.

12           68.     GM also fails to disclose the monetary value of the information being collected

13    which prevents drivers' from making informed decisions about the use of their own vehicle

14    data. Prospective vehicle owners might not be so quick to agree to free and unfettered access to

15    data if they knew the value of the data.

16           69.     Unfortunately, GM's conduct is consistent with the US Government

17 I Accountability Office's ("GAO") Report released in July 2017 entitled "Vehicle Data Privacy:

18    Industry and Federal Efforts Under Way," which found that none of the 13 car makers in the

19    study who collected data from connected vehicles had easy to read privacy notices and that most

20    do not explain data sharing and use policies. According to the Report, "none of the automakers'

21    written notices were in plain language, a lack that could make them difficult for consumers to

22    understand," that "none of the notices was clearly written" and that "most automakers' written

23    privacy notices used vague language." The Report also noted that "most notices did not

24    describe all of the types and purposes of the connected vehicle data that were being collected,

25    but instead used broad language to describe the process." The Report noted that the use of

26    broad language "does not promote transparency." Similarly, with respect to data sharing, the

27    GAO Report noted that "most written notices did not clearly identify data sharing and use

28    practices" and "used vague language."
                                                   Page 15
                                                  COMPLAINT
       Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 26 of 52




 1            70.     The GAO Report also noted that "privacy notices do not guarantee privacy

 2     protection" and that some consumers do not take time to read notices, decreasing their ability to

 3     provide fully informed consent. Further, the Report quoted four experts who noted that the

 4     multiple decisions and large amount of paperwork required for buying a vehicle are factors that

 5     make it less likely for a consumer to thoroughly read a privacy notice.

 6            71.     GM also has violated its Choice Principle, which provides that owners must be

 7     offered "certain choices regarding the collection, use and sharing" of information. To the extent

 8     that when an owner agrees to use GM's vehicle's technologies, services or platforms, the owner

 9     automatically consents to all data collection, consumers should not have to choose between

10     consenting to all data collection and not receiving services that they paid for and are entitled to

11     or consenting to data collection for free without knowing how Defendant considers its value.

12     Further, such conduct does not lawfully constitute obtaining owners' permission to use or access

13     the data.

14            72.     Moreover, GM has further violated the provisions for consumer choice in that

15 1   GM does not provide consumers with the right to choose to prevent collection of consumers'

16     sensitive data in the first place and does not give consumers the choice to remove data that has

17     already been collected.

18            73.     The Data Minimization Principle adopted by GM provides that car data may be

19     collected for "legitimate business purposes" and may be retained as long as necessary for

20     "legitimate business purposes." Similarly, GM's Privacy Statement states that "we may keep

21     the information we collect for as long as necessary to provide products or services to you" and

22     "to operate our business."

23             74.    The Data Security Principle provides that members commit to reasonable

al measures to protect collected car data. GM does not sufficiently describe the privacy security
25     policies that come with drivers' cars such that customers can determine whether the data

26     protection and governance practices are adequate to ensure the safety of the data being

27     collected.

28
                                                      Page 16
                                                    COMPLAINT
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 27 of 52




1             75.       The Integrity and Access Principle commits to providing owners with reasonable

2     means to review and correct information collected. As alleged above, GM does not provide for

3     owners to access their data at any time in a usable format, delete certain data at any time, revise

 4 I the parameters of their data sharing at any time, and turn off their data at any time (like putting a

 5 I phone in airplane mode) and a description of inechanisms by which drivers can control their

 6 I own data directly (e.g., via privacy control screens, better use of icons to connote data

 7    collection, options to clear on board data) and/or authorize third parties to access it on their

 8    behalf (e.g., to enable innovative services). The Integrity principle also should entitle

 9    prospective purchasers or lessees to know the true value that Defendant places on the car that

10    Defendant is using for free.

11            76.       GM also has violated the Accountability Principle by failing to provide recourse

12    if the Principles are violated and by failing to properly account for the value of the data that

13    Defendant is using for free.

14                                        FIRST CAUSE OF ACTION

15                              Violation of California Unfair Competition Law
                                    (Cal. Bus. & Prof. Code §§ 17200 etseq.)
16
              77.       Plaintiff re-alleges and incorporates by reference each allegation set forth above.
17
              78.       California Business and Professions Code sections 17200 et seq. (the "UCL")
18
      prohibits "any unlawful, unfair or fraudulent business act or practice." Defendant has
19
      committed acts of unfair competition proscribed by the UCL, including the acts and practices
20
      alleged herein.
21
              79.       The UCL imposes strict liability. Plaintiff need not prove that Defendant
22
      intentionally or negligently engaged in unlawful, unfair, or fraudulent business practices — only
23
      that such practices occurred.
24
              80.       GM is a"person" as defined by Business & Professions Code § 17201.
25
              81.       As a direct and proximate result of Defendant's acts and practices in violation of
26
      the UCL, Plaintiff has suffered injury in fact and lost money or property as set forth above and
27
      will continue to do so.
28
                                                       Page 17
                                                     COMPLAINT
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 28 of 52




 1           82.     A business practice is "unlawful" under the UCL if it is forbidden by law or

 2    regulations, including standard of professional conduct.

 3           83.     The violation of any law or regulation may serve as the predicate for a violation

 4    of the "unlawful" prong of the UCL. Defendant's conduct is unlawful in that it also violates the

 5    California Computer Data Access and Fraud Act, Cal. Pen. Code sections 502(c)(1), (2), (3),

 sm   (6), &(7), which provides for a civil action for violation of its terms, as set forth herein.

 7           84.     Under California Penal Code § 502c, it is prohibited if any person:

 8           (1) Knowingly accesses and witliout permission alters, damages, deletes, destroys, or

 9    otherwise uses any data, computer, computer system, or computer network in order to either (A)

10    devise or execute any scheme or artifice to defraud, deceive, or extort, or (B) wrongfully control

11    or obtain money, property, or data.

12           (2) Knowingly accesses and without permission takes, copies, or makes use of any data

13    from a computer, computer system, or computer network, or takes or copies any supporting

14    documentation, whether existing or residing internal or external to a computer, computer

15    system, or computer network.

16           (3) Knowingly and without permission uses or causes to be used computer services.

17

18           (6) Knowingly and without permission provides or assists in providing a means of

19    accessing a computer, computer systein, or comptiter network in violation of this section.

20           (7) Knowingly and without permission accesses or causes to be accessed any computer,

21    computer system, or computer network.

22           85.     The acts and practices of Defendant as described above also constitute "unfair"

23    business acts and practices. A business act or practice is "unfair" under the UCL if the reasons,

24    justifications and motives of the alleged wrongdoer are outweighed by the gravity of the harm to

25    the alleged victims. Plaintiff has suffered injury in fact and a loss of money or property as a

26    result of Defendant's unfair business acts and practices as set forth in detail above and will

27    continue to do so.

28
                                                     Page 18
                                                    COMPLAINT
 Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 29 of 52




           86.      D                  4p                             s arfition.,
                                                              t.CPPsW4Pr - compe   Plaintiff, and,,the

4ff6,qtqd,,pubfiq could nareasonably-avoid th-c injury pa0hpf ihpm s -6reO
                                                                      W    or w, i"11,suffer,-whiph

injury is substantial.

           ig,74-   The:gr
                         .4v4y-.v
                               -             nsequeucps;ofE)e,en,,. !i - ~conduct as desefibed.,abovd.
                                                             fi d'anV

oiftw6ghs fjipjqsi                 m ft qjrr.easan therefM;:isatmnoral, unethical and unscrupulous;

and offen& establishedpublio:.policy that"is teffiemd f6 leal8l'at.ivelydecl-a-rdd,pol'ici,es:as- set-
                                                                                                       ;
              ,.s,,detailedabovp,.,or is-substanfidl inju6bus-to-thepubli' ,fbrther.6Asohs"s"
forth, inthe law

.forth A      ve.

           8SI.     Defendaiit.`g acts of unfidir',corq6tition as, se lbiffi- -ab
                                                                               ov e,I preseIit a-,conti
                                                                                                .      nuing,
                                                                                                         i
I
threat and:;will pprsi# an&continueIo.,dpT so..,unless and until'Ahis Court4ssues dpprop.Hate

iqjuPq-ive rejie,f 'PI.,n           No seeks aftornqye-.-,A,,cpa a4d,,qosigursuant!Q;~
                                                                          s~,          inter, alia, C.C.P,.

.1,02LK

                                            PRAYERTORRELIEF

           `WHEREFORE, I'lai               on behalf of the general public, prays for xelief.as,6611ow& to

the'extett,,''perrnitted:bylaw:

           1.       Iiijunctive reli&#',

           2.       Attorneys` fees,-and- cosis pursuantto. inier alia,.CCP4          1021.5 aAd/br.CDA-FA:

§5022(q)(2,};

                    F-or such other-'andfurther.,Ireiiefas,the Court., ray de-eni a-ppr6pnAt6.,



,.ated-.
D      ,,,A,ptil4* 20M                                  Res,.eQtf
                                                           p     ully:s-LibmittQ4,.

                                                        PbMFRAXti'LUP-
                                                        LAW OFFICE~Ib'F ZEV WZV9A4AN,.APt


                                                   to
                                                                 ,Jbfddn L. Lurie-
                                                              Aiti;        PIAP70




                                                       Page 19
                                                     'COM' PLAIWV,
       Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 30 of 52



 1   POMERANTZ LLP
     Jordan L. Lurie, State Bar No. 130013
 2
     jllurie@pomlaw.com
 3   Jennifer Pafiti, State Bar No. 282790
     jpafiti@pomlaw.com
 4   Ari Y. Basser, State Bar No. 272618
     abasser@pomlaw.com
 5   Roxanna Talaie, State Bar No. 320553
 6   rtalaie@pomlaw.com
     1100 Glendon Avenue, 15th Floor
 7   Los Angeles, CA 90024
     Telephone: (310) 432-8492
 8
     LAW OFFICES OF ZEV B. ZYSMAN
 9   A Professional Corporation
     Zev B. Zysman, State Bar No. 176805
10   zev@zysmanlawca.com
     15760 Ventura Boulevard, 16th Floor
11   Encino, CA 91436
     Telephone: (818) 783-8836
12

13   Attorneys for Plaintiff
14

15                     SUPERIOR COURT FOR THE STATE OF CALIFORNIA

16                                   FOR THE COUNTY OF ALAMEDA

17
     Gregory L. Mehlman, on behalf of himself         Case No. RG19013705
18   and the general public,
                                                      Hon. Brad Seligman
19                      Plaintiff,                    Department 23
20                         vs.                        PLAINTIFF’S NOTICE OF
                                                      ASSIGNMENT, HEARING, AND
21   General Motors LLC, and DOES 1 through           INITIAL CASE MANAGEMENT
     10, inclusive,                                   ORDER
22
                       Defendants.                    Date Action Filed: April 4, 2019
23                                                    Trial Date: Not yet set
24

25

26
27

28


               PLAINTIFF’S NOTICE OF ASSIGNMENT, HEARING, AND INITIAL CASE MANAGEMENT ORDER
       Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 31 of 52



 1          TO DEFENDANT AND ITS ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that on May 15, 2019, this matter was assigned for all

 3   purposes to the Honorable Brad Seligman, in Department 23 of the Superior Court of California,

 4   County of Alameda. A true and correct copy of the Court’s Notice of Assignment of Judge for

 5   All Purposes is attached hereto as “Exhibit 1.” Please also take notice that on May 15, 2019, the

 6   Court issued an Initial Case Management Order, a true and correct copy of which is attached

 7   hereto as “Exhibit 2.”

 8           PLEASE TAKE FURTHER NOTICE that the Court scheduled an Initial Case

 9   Management Conference for June 11, 2019, at 3:00 p.m. in Department 23 of the Superior Court

10   of California, County of Alameda, located at 1221 Oak Street, 4th Floor, Oakland, California

11   94612. A true and correct copy of the Court’s Notice of Hearing is attached hereto as “Exhibit

12   3.”

13

14   Dated: May 20, 2019                             Respectfully submitted,

15                                                   POMERANTZ LLP
                                                     LAW OFFICES OF ZEV B. ZYSMAN, APC
16

17                                             By:
                                                              Jordan L. Lurie
18                                                             Ari Y. Basser
                                                          Attorneys for Plaintiff
19

20

21

22

23

24

25

26
27

28
                                                     Page 1
               PLAINTIFF’S NOTICE OF ASSIGNMENT, HEARING, AND INITIAL CASE MANAGEMENT ORDER
Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 32 of 52




   EXHIBIT 1
    Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 33 of 52



              Superior Court of California, County of Alameda




              Notice of Assignment of Judge for All Purposes

Case Number:RG19013705
Case Title:     Mehlman VS General Motors LLC
Date of Filing: 04/04/2019


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Pursuant to Rule 3.734 of the California Rules of Court and Title 3 Chapter 2 of the
Local Rules of the Superior Court of California, County of Alameda, this action is
hereby assigned by the Presiding Judge for all purposes to:

       Judge:                 Brad Seligman
       Department:            23
       Address:               Administration Building
                              1221 Oak Street
                              Oakland CA 94612
       Phone Number:          (510) 267-6939
       Fax Number:            o
       Email Address:         Dept.23@alameda.courts.ca.gov

Under direct calendaring, this case is assigned to a single judge for all purposes including
trial.

Please note: In this case, any challenge pursuant to Code of Civil Procedure section
170.6 must be exercised within the time period provided by law. (See Code Civ. Proc.
§§ 170.6, subd. (a)(2) and 1013.)

NOTICE OF NONAVAILABILITY OF COURT REPORTERS: Effective June 4,2012, the
court will not provide a court reporter for civil law and motion hearings, any other hearing or
trial in civil departments, or any afternoon hearing in Department 201 (probate). Parties may
arrange and pay for the attendance of a certified shorthand reporter. In limited jurisdiction
cases, parties may request electronic recording.

Amended Local Rule 3.95 states: "Except as otherwise required by law, in general civil case
and probate departments, the services of an official court reporter are not normally
available. For civil trials, each party must serve and file a statement before the trial date
indicating whether the party requests the presence of an official court reporter."


IT IS THE DUTY OF EACH PLAINTIFF AND CROSS COMPLAINANT TO SERVE A COPY
OF THIS NOTICE IN ACCORDANCE WITH LOCAL RULES.


                                          Page 1 of 5
       Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 34 of 52



General Procedures

Following assignment of a civil case to a specific department, all pleadings, papers, forms,
documents and writings can be submitted for filing at either Civil Clerk's Office, located at
the Rene C. Davidson Courthouse, Room 109, 1225 Fallon Street, Oakland, Califomia,
94612, and the Hayward Hall of Justice, 24405 Amador Street, Hayward, California, 94544.
All documents, with the exception of the original summons and the original civil complaint,
shall have clearly typed on the face page of each document, under the case number, the
following:
                            ASSIGNED FOR ALL PURPOSES TO
                                    JUDGE Brad Seligman
                                      DEPARTMENT 23

All parties are expected to know and comply with the Local Rules of this Court, which are
available on the court's website at: http://www.alameda.courts.ca.gov/Pages.aspx/Local-
Rules(1) and with the California Rules of Court, which are available at
www.courtinfo.ca.gov.

Parties must meet and confer to discuss the effective use of rnediation or other alternative
dispute processes (ADR) prior to the Initial Case Management Conference. The court
encourages parties to file a "Stipulation to Attend ADR and Delay Initial Case Management
Conference for 90 Days". Plaintiff received that form in the ADR information package at the
time the complaint was filed. The court's website also contains this form and other ADR
information. If the parties do not stipulate to attend ADR, the parties must be prepared to
discuss referral to ADR at the Initial Case Management Conference.
You may schedule case management hearings, law & motion hearings and other calendar
events with Department 23 by EMAIL ONLY. The use of email is not a substitute for filing
pleadings or filing other documents. You must provide copies of all email communications to
each party (or the party's attorney if the party is represented) at the same time that you send
the email to the Court and you must show that you have done so in your email. Courtesy
copies of all moving, opposition and reply papers should be delivered directly to Dept. 23 in
the Administration Building 1221 Oak St. 4th Floor Oakland, CA 94612.

Schedule for Department 23
   The following scheduling information is subject to change at any time, without notice.
   Please contact the department at the phone number or email address noted above if
   you have questions.
   •     Trials generally are held: Mondays through Thursdays from 9:00 am - 1:30 pm.

   •     Case Management Conferences are held: Tuesdays beginning at 3:00 pm.

   •     Asbestos Cases Fridays 9: 15 am
   •     Law and Motion matters are heard: Tuesdays beginning at 3:00 pm. Asbestos
         Cases Fridays 9:30 am; in exceptional circumstances, motions may be set at other
         times.
   •     Settlement Conferences are heard: N/A
   •     Ex Parte matters are heard: Tuesdays at 3:00 pm. Asbestos Cases Fridays 9:00 am
   •     Pro Hac Vice Process: Applications for Pro Hac Vice must be submitted by noticed
         motion on regular time, or, if it is a time sensitive matter, a request for an order



                                           Page 2 of 5
    Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 35 of 52



       shortening time must be submitted. Applications will not be considered on an
       exparte basis. CRC 9.40.

Law and Motion Procedures
To obtain a hearing date for a Law and Motion or ex parte matter, parties must contact the
department as follows:
•   Motion Reservations
       Email:        Dept23@alameda.courts.ca.gov

       Reservations by email only. No discovery motions will be scheduled prior to
       conference with the court. Email to schedule a conference.

•   Ex Parte Matters
       Email:        Dept23@alameda.courts.ca.gov

       Reservations by email only.

Tentative Rulings

The court may issue tentative rulings in accordance with the Local Rules. Tentative rulings
will become the Court's order unless contested in accordance with the Local Rules.
Tentative rulings will be available at:

•   Website: www.alameda.courts.ca.govldomainweb. Calendar Information for Dept. 23
•   Phone: 1-866-223-2244




      Dated: 051"14/20·19

                                                    Presiding Judge,
                                     Superior Court of California, County of Alameda




                                  CLERK'S CERTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and
not a party to this cause. I served this Notice by placing copies in envelopes addressed as
attached hereto and then by sealing and placing them for collection, stamping or metering
with prepaid postage, and mailing on the date stated below, in the United States mail at
Alameda County, California, following standard court practices.



                                          Page 3 of 5
Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 36 of 52



        Executed on 05/15/2019

                                    By
                                                 Deputy Clerk




                                 Page 4 of 5
Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 37 of 52




   EXHIBIT 2
     Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 38 of 52


                                                                                 ENDORSED
                           SUPERIOR COURT OF CALIFORNIA                            FILED
                                                                               ALAMEDA COUNTY
                               COUNTY OF ALAMEDA
                                                                                 MAY 1 5 2019
MEHLMAN,                                                                  CLERK OF THE SUPERIOR COURT
                                                 Case No. RG19013705      By     W<,j ~§:=I=mh~
                                                                                ~'        Deputy
                           Plaintiffs

                                                 INITIAL CASE MANAGEMENT ORDER
GENERAL MOTORS LLC
                                                 ASSIGNED FOR ALL PRE-TRIAL
                            Defendants           PURPOSES TO: JUDGE BRAD
                                                 SELIGMAN, DEPARTMENT 23




         The following order shall apply to all parties in this action:

    1.   CASE MANAGEMENT CONFERENCES

         At Case Management Conferences the Court will address discovery issues,

schedules, and other subjects pursuant to CRC 3.750. Counsel thoroughly familiar with

the case shall attend the Case Management Conferences. See LRC, Rule 3.290.

         At the Initial CCMC, the parties must be prepared to discuss at length the nature

of the case, both factually and legally, as well as the projected management of the case at

each stage. This is not a perfunctory exercise. The primary objective of the CCMC is to

develop a comprehensive plan for a just, speedy and economical determination of the

litigation.

         Courtesy copies of statements must be delivered directly to Dept. 23. The filing

and delivery date is not later than five court days before the conference.

         The Court strongly prefers joint CCMC statements prepared in narrative form,

and not using Form CM-II 0, after counsel have met and conferred as required by CRe

3.724. CCMC statements must address the following issues when applicable:
        Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 39 of 52




          A. A brief factual summary to assist the Court in understanding the background

of the case, a statement of the issues presented, including each theory of liability and

defense and a summary of the facts supporting each position taken, and the relief sought,

including an estimate of damages.

          B. The number of parties and their posture, including a proposed structure of

representation, (e.g., liaison/lead counselor by committee) if applicable;

          C. Deadlines and limits on joinder of parties and amended or additional

pleadings;

          D. Class discovery and class certification, if applicable;

          E. A proposed schedule for the conduct of the litigation including, but not limited

to, a discovery plan, a plan for hearing remaining law and motion, and a projected trial

date;

          F. An identification of all potential evidentiary issues involving confidentiality or

protected evidence;

          G. A detailed description of the procedural posture of the case, describing any

outstanding procedural problems, including, but not limited to:

          (1) unserved parties and the reasons for the failure to serve;

          (2) unserved and/or unfiled cross-complaints;

          (3) related actions pending in any jurisdiction and the potential for coordination

or consolidation;

          (4) any possible jurisdictional or venue issues that may arise;

          (5) the status of discovery, including a description of all anticipated discovery

and incomplete or disputed discovery issues;




                                                                                               2
     Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 40 of 52



        (6) unresolved law and motion matters;

        (7) requests for, or opposition to, any ADR proceedings, including but not

limited to mediation, judicial or contractual arbitration;

        (8) severance of issues for trial; and

        (9) calendar conflicts for any attorney, witness, or party, and any other matter

which may affect the setting of a trial date.

       H. Counsel may make suggestions for streamlining the litigation, including, but

no! limited to, a master file system, designation of lead counsel [for plaintiff(s) and/or

defendant(s)] to streamline service of process and/or management of discovery, the use of

e-filing, and the use ofa web-page maintained by lead counsel for the purpose of posting

the litigation schedule and agenda. Counsel may also address ways of structuring the trial

of the action such as bifurcation, severance, bell-weather trials, use of special masters,

use of expedited jury procedures and/or waiver of jury.

        Palties are advised to check the court's register of action before appearing at any

case management conference, including the Initial Case Management, at least one day

before any scheduled appearance to determine if the court has issued a tentative case

management order. If published, this tentative case management order will become the

order of the Court unless counselor self represented party notifies the Court and

opposing counsel/self-represented palty by email not less than one court day prior to the

CMC that s/he intends to appear in person at the CMC to discuss some aspect of the

order, and specifies the nature of the party's concern. (Please note that the Tentative

Rulings posted on the website are for tentative rulings on law and motion matters and

will not display tentative Case Management Orders. The tentative Case Management




                                                                                             3
     Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 41 of 52



Orders are found in the Register of Action). Department 23 may be reached at

Dept.23@alameda.courts.ca.gov.

       2. NOTICE OF FEE CHANGES - JURY TRIAL FEE

       Effective July 2, 2012, the advance jury fee is fixed at $150.00, and is no longer

refundable.   With certain exceptions, the jury trial fee is due on or before the date

scheduled for the initial case management conference. See, C.C.P. 631 (b).

       3. DISCOVERY

       Discovery Conference: Motions related to discovery (i.e. motions to compel,

protective orders etc.) may not be filed without leave of the court until after an informal

discovery conference pursuant to revised Local Rule 3.31 (January 1,2019) except a

party may request a discovery conference in a Case Management Conference Statement.

The discovery conference is not a pro forma step before a motion. Requests for a

discovery conference may be made, after meaningful meet and confer, by sending an

email to the department clerk, copied to all counsel. The court will provide proposed

dates. Parties are to meet and confer as to availability for the proposed dates. If one or

more parties are not available on the proposed date(s), additional dates may be requested.

Upon request, the court will consider telephonic appearances as well as calls from

depositions in progress.

       4.     EMAILS TO COURT

       Emails to the court are not part of the court record in this case and may be deleted

without notice. Email is not a substitute for required filings. Any emails should be

copied to all counsel. The Department 23 email may only be used for the following

purposes: to seek a reservation to schedule a proceeding on the court's calendar, to give




                                                                                              4
     Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 42 of 52



notice that a hearing has been dropped or a settlement reached, to request a discovery

conference, emergency scheduling issues (i.e. running late to a hearing), to give notice

that a litigant intends to appear to contest a tentative ruling, to reply to an inquiry from

the clerk or research attorney of Department 23, to communicate with the courtroom

clerk regarding department 23 procedures, or other matters that the court has expressly

authorized in this case.

        5. Pro Hac Vice Process

         Applications for Pro Hac Vice must be submitted by noticed motion on regular time, or,

if it is a time sensitive matter, a request for an order shortening time must be submitted.

Applications will not be considered on an ex parte basis. CRC 9.40.

        6. NOTICE

        Parties are advised that CASE MANAGEMENT ORDERS, including trial setting

orders, and FINAL RULINGS ON LAW AND MOTION that are issued by Dept. 23 will

be published in the Court's website in the Register of Action for this case. The clerk of

the court WILL NOT serve each party a copy of future orders. Instead, unless otherwise

ordered, counsel shall obtain copies of all future orders from the Register of Action in

this case.

        SERVICE OF THIS ORDER

        Counsel for plaintiff(s) shall have a continuing obligation to serve a copy of this

order on newly joined parties defendant not listed on the proof of service of this order and

file proof of service. Each party defendant joining any third party cross-defendant shall

have a continuing duty to serve a copy of this order on newly joined cross-defendants and

to file proof of service. The clerk is directed to serve a copy of this CASE

MANAGEMENT ORDER upon counselfor Plaintiff(s).


                                                                                               5
      Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 43 of 52



         DATED: May 15,2019



                                                        BRAD SELIGMAN

                                                      BRAD SELIGMAN, JUDGE




                                 CLERK'S CERTIFICATE OF SERVICE

I certify that I am not a pm1y to this cause and that a true and COlTect copy of the foregoing document was
mailed first class, postage prepaid, in a sealed envelope, addresses shown below, and that the mailing of the
foregoing and execution of this certificate occurred at 1225 Fallon Street, Oakland, California.


Dated: May 15, 2019



                                                                  Courtroom Clerk, Dept. 23



Pomerantz, LLP                                          Jordan L. Lurie
Jordan L. Lurie                                         Legal Ease Inc.
Jennifer Pafiti                                         206 East 42"d Street, 20 'h Floor
Ari Y. Basser                                           New York, NY 10017
Roxanna Talaie
1100 Glendon Ave., 15 'h Floor
Los Angeles, CA 90024
jllurie@gomlaw.com
jgafiti@gomlaw.com
abasser@gomlaw.com
rtalaie@gomlaw.com

Law Offices of Zev R 7.ysman
A Professional Corporation
Zev B. Zysman
15760 Ventura Boulevard, 16 'h Floor
Encino, CA 91436
zev@zysmanlawca.com

AI/orneys for Plaintiffs




                                                                                                            6
Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 44 of 52




   EXHIBIT 3
           Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 45 of 52

r Lurie, Jordan L                                       l                                                        l
                                                                    r General Motors LLC
     11 00 Glendon Ave.
     15th Floor
     Los Angeles, CA 90024
L                                                       J           L                                            J


                      Superior Court of California, County of Alameda
                       Rene C. Davidson Alameda County Courthouse

    Mehlman                                                                        No. RG19013705
                                         Plaintiff/Petitioner(s)
                             VS.

                                                                            NOTICE OF HEARING
    General Motors LLC
                                   Defend an tlRespo nden t(s )
                     (Abbreviated Title)


              To each party or to the attorney(s) of record for each party herein:
              Notice is hereby given that the above entitled action has been set for:
                                   Case Management Conference

              You are hereby notified to appear at the following Court location on the date and
              time noted below:

      Case Management Conference:
      DATE: 0611 112019 TIME: 03:00 PM DEPARTMENT: 23
      LOCATION: Administration Building, Fourth Floor
                   1221 Oak Street, Oakland


         Dated: 0511 5/20 19                         Chad Finke Executive Officer 1 Clerk of the Superior Comt

                                                            By     o~~Otu-
                                                                       G Ire-
                                                                         digital

                                                                                           Deputy Clerk

                                     CLERK'S CERTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and not a patty to
this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
sealing and placing them for collection, stamping or metering with prepaid postage, and mailing on the
date ~tated he low, in the United State~ mail at Alameda County, California, following standard court
practices.
                  Executed on 05115/2019.




                                                                                           Deputy Clerk
       Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 46 of 52




                                CERTIFICATE OF SERVICE


       Elaine Goodman hereby certifies that:

       I am employed with the firm of Pomerantz LLP in the County of New York, State of New
York, and am over the age of 18 and not a party to the within action; my business address is 600
Third Avenue, New York, New York 10016.

       On May 21 , 2019, I caused to be served by first class mail a true and correct copy of
Plaintiffs Notice of Assignment, Hearing, and initial Case Management Order upon counsel for
defendants as follows:


 John Nadolenco
 Evan Wooten
 Kirby Hsu
 MA YER BROWN LLP
 350 S. Grand Avenue, 25 th Floor
 Los Angeles, California 90071



        I declare under penalty of perjury under the laws of the State of California and the United
States of America that the foregoing is true and correct. Executed on M                    ew
                                                                                            /y
                                                                        . ay 21, 2019, at. NN.e
York, New York.                                                      -;;~,. ~
                                                                  C Efaine Goodman
                                                                                ....
Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 47 of 52
Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 48 of 52
Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 49 of 52
Case 4:19-cv-02893-JST Document 1-1 Filed 05/24/19 Page 50 of 52
5/10/2019                                        Case Details
                     Case 4:19-cv-02893-JST Document  1-1 -Filed
                                                              DomainWeb
                                                                    05/24/19 Page 51 of 52



     THE SUPERIOR COURT OF CALIFORNIA

        COUNTY OF ALAMEDA

                                       Select Language ▼         Español   |   Tiếng Việt   |    ਪੰਜਾਬੀ   |   简体中文 |   繁體中文
                                                                                                                           Log In


                                                                                                               DomainWeb
                                                                                        your resource for case ﬁling information
                                                               Buy Credits
                                                                                                    Checkout (0 item(s))
                                                                0 Credit(s)

                                                                   DomainWeb                How This Site Works            FAQ

        Case Details

      Case Number: RG19013705                           Title: Mehlman VS General Motors LLC


            Case Summary              Register of Action             Participants               Tentative Rulings

            Future Hearings            Minutes



            Date                Action




https://publicrecords.alameda.courts.ca.gov/PRS/Case/CaseDetails/UkcxOTAxMzcwNQ%3d%3d                                               1/3
5/10/2019                                        Case Details
                     Case 4:19-cv-02893-JST Document  1-1 -Filed
                                                              DomainWeb
                                                                    05/24/19 Page 52 of 52
            Date                Action

                                This Tentative Ruling is made by Judge Brad Seligman
                                COMPLEX DETERMINATION


                                The Court designates this case as complex pursuant to Rule
                                3.400 et seq. of the California Rules of Court. Counsel are
                                advised to be familiar with the Alameda County Local Rules
                                concerning complex litigation, including Rule 3.250 et seq. An
                                order assigning the case to one of the three complex judges
                                and an initial case management order will be issued.

                                COMPLEX CASE FEES

                                Pursuant to Government Code section 70616, any non-exempt
                                party who has appeared in the action but has not paid the
                                complex case fee is required to pay the fee within ten days of
                                the filing of this order. The complex case fee is $1,000 for each
                                plaintiff or group of plaintiffs appearing together and $1,000
                                PER PARTY for each defendant, intervenor, respondent or other
                                adverse party, whether filing separately or jointly, up to a
                                maximum of $18,000 for all adverse parties. All payments
                                must identify on whose behalf the fee is submitted. Please
                                submit payment to the attention of the Complex Litigation
                                Clerk located in the Civil Division at the Rene C. Davidson
                                Courthouse, 1225 Fallon Street, Oakland, CA 94612. Please
            5/10/2019
                                make check(s) payable to the Clerk of the Superior Court.
                                Documents may continue to be filed as allowed under Local
                                Rule 1.9. Note that for those admitted pro hac vice, there is
                                also an annual fee. (Gov't Code section 70617.)

                                PROCEDURES

                                Calendar information, filings, and tentative rulings are available
                                to the public at
                                http://www.alameda.courts.ca.gov/domainweb/. All counsel
                                are expected to be familiar and to comply with pertinent
                                provisions of the Code of Civil Procedure, the California Rules of
                                Court, the Alameda County Superior Court Local Rules and the
                                procedures outlined on the domain web page of the assigned
                                department.

                                SERVICE OF THIS ORDER

                                Counsel for plaintiff(s) shall have a continuing obligation to
                                serve a copy of this order on newly joined parties defendant
                                not listed on the proof of service of this order and file proof of
                                service. Each party defendant joining any third party cross-
                                defendant shall have a continuing duty to serve a copy of this
                                order on newly joined cross-defendants and to file proof of
                                service.


https://publicrecords.alameda.courts.ca.gov/PRS/Case/CaseDetails/UkcxOTAxMzcwNQ%3d%3d                2/3
